The opinion of the court was delivered by .
Gibson, C. J.
In M'Fadden v. Geddis, decided at the last term at this place, if was determined, against' the current of the former decisions, that the confirmation-of an'administration account is conclusive on the parties in an'action at law; and although I felt my*361self bound by the authorities to dissent, I should be.sorry to see the decision disturbed .now, even if it were wrong on principle, which I do not admit. I take it, therefore, to be settled; that the confirmation of an administration -account, like any other decree of the Orphans’ Court, cannot be re-examined but by way of review. But may not the parties so modify the balance as to' render it necessary to unravel the account, to give effect to their agreement? Here the persons beneficially entitled, had executed to oné administrator, a release of every thing but certain.items, or constituent parts'of the estate, which were in the hands of the other administrator, and these were specially ex.cepted. Now, such a release is valid for the . same reason that a release of part of a verdict or judgment is valid. If then, it be competent to those who have released their interest in part of an estate, to reserve the benefit of what may be decreed to them in respect of the rest, it must also be competent to them to show, by extrinsic evidence, what those parts we.re. Here it was not proposed to open the decree, or vary the balance,, but to show -what part of the balance had-not been released; and this was in no respect inconsistent with the conclusiveness of the account.
The release, in general terms, exonerated the defendants’ co-administrator from “all actions, claims, and demands whatever, for, or on account of the estate of the said Martin Bucher, or any part thereofand hericej it. is contended, that the administrators being jointly and severally bound, the bond is discharged as to both. At law, the release of one joint and several obligor, undoubtedly discharges all; but equity restrains all general and sweeping expressions which are inconsistent' with the actual intention. Of this, Kirby v. Taylor, 6 Johns. Ch. 242, is a remarkable instance, which, in its circumstances, bear some resemblance to the case at bar. There it was held, that the release of one of three guardians, reserving the responsibility of a surety in the guardianship bond, did not discharge the surety as to. the others. Now w.hat was the intention here? Clearly, as regards particular parts of the estate, to reserve the liability of the releasee himself. Why insert an express reservation of the defendants’ liability in a deed to which he is not a party,'and the operative words of which, do not extend to him ? •The instrument was evidently drawn by a layman; and had the parties known of the rule by which the release of one obligor discharges the other, they would also have known .that no reservation of theirs could frustrate it. -The intention undoubtedly was, notwithstanding the sweeping words in conclusion, .to reserve the excepted parts of the estate entirely'from the, release; ánd that being clear, neither the defendant nor- the other administrator, was discharged.
Judgment affirmed.